 
 
I 
108th CONGRESS 2d Session 
H. R. 5156 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004 
Mr. Green of Texas introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to phase out the 24-month waiting period for disabled individuals to become eligible for Medicare benefits, to eliminate the waiting period for individuals with life-threatening conditions, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Ending the Medicare Disability Waiting Period Act of 2004. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Phase out of waiting period for medicare disability benefits 
Sec. 3. Elimination of waiting period for individuals with life-threatening conditions 
Sec. 4. Institute of medicine study and report on delay and prevention of disability conditions  
2.Phase out of waiting period for medicare disability benefits 
(a)In generalSection 226(b) of the Social Security Act (42 U.S.C. 426(b)) is amended— 
(1)in paragraph (2)(A), by striking , and has for 24 calendar months been entitled to, and inserting , and for the waiting period (as defined in subsection (k)) has been entitled to,; 
(2)in paragraph (2)(B), by striking , and has been for not less than 24 months, and inserting , and has been for the waiting period (as defined in subsection (k)),; 
(3)in paragraph (2)(C)(ii), by striking , including the requirement that he has been entitled to the specified benefits for 24 months, and inserting , including the requirement that the individual has been entitled to the specified benefits for the waiting period (as defined in subsection (k)),; and 
(4)in the flush matter following paragraph (2)(C)(ii)(II)— 
(A)in the first sentence, by striking for each month beginning with the later of (I) July 1973 or (II) the twenty-fifth month of his entitlement or status as a qualified railroad retirement beneficiary described in paragraph (2), and and inserting for each month beginning after the waiting period (as so defined) for which the individual satisfies paragraph (2) and; 
(B)in the second sentence, by striking the twenty-fifth month of his entitlement refers to the first month after the twenty-fourth month of entitlement to specified benefits referred to in paragraph (2)(C) and; and 
(C)in the third sentence, by striking , but not in excess of 78 such months. 
(b)Schedule for phase out of waiting periodSection 226 of the Social Security Act (42 U.S.C. 426) is amended by adding at the end the following new subsection: 
 
(k)For purposes of subsection (b) (and for purposes of section 1837(g)(1) of this Act and section 7(d)(2)(ii) of the Railroad Retirement Act of 1974), the term waiting period means— 
(1)for 2005, 18 months; 
(2)for 2006, 16 months; 
(3)for 2007, 14 months; 
(4)for 2008, 12 months; 
(5)for 2009, 10 months; 
(6)for 2010, 8 months; 
(7)for 2011, 6 months; 
(8)for 2012, 4 months; 
(9)for 2013, 2 months; and 
(10)for 2014 and each subsequent year, 0 months. . 
(c)Conforming amendments 
(1)SunsetEffective January 1, 2014, subsection (f) of section 226 of the Social Security Act (42 U.S.C. 426) is repealed. 
(2)Medicare descriptionSection 1811(2) of such Act (42 U.S.C. 1395c(2)) is amended by striking entitled for not less than 24 months and inserting entitled for the waiting period (as defined in section 226(k)). 
(3)Medicare coverageSection 1837(g)(1) of such Act (42 U.S.C. 1395p(g)(1)) is amended by striking of the later of (A) April 1973 or (B) the third month before the 25th month of such entitlement and inserting of the third month before the first month following the waiting period (as defined in section 226(k)) applicable under section 226(b). 
(4)Railroad retirement systemSection 7(d)(2)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii)) is amended— 
(A)by striking , for not less than 24 months and inserting 
 , for the waiting period (as defined in section 226(k) of the Social Security Act); and
(B)by striking could have been entitled for 24 calendar months, and and inserting could have been entitled for the waiting period (as defined is section 226(k) of the Social Security Act), and. 
(d)Effective dateExcept as provided in subsection (c)(1), the amendments made by this section shall apply to insurance benefits under title XVIII of the Social Security Act with respect to items and services furnished in months beginning at least 90 days after the date of the enactment of this Act.  
3.Elimination of waiting period for individuals with life-threatening conditions 
(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(2)in the matter preceding subparagraph (A) (as redesignated by paragraph (1)), by inserting (1) after (h); 
(3)in paragraph (1) (as designated by paragraph (2))— 
(A)in the matter preceding subparagraph (A) (as redesignated by paragraph (1)), by inserting or any other life-threatening condition identified by the Secretary after amyotrophic lateral sclerosis (ALS); and 
(4)in subparagraph (B) (as redesignated by paragraph (1)), by striking (rather than twenty-fifth month); and 
(5)by adding at the end the following new paragraph: 
 
(2)For purposes of identifying life-threatening conditions under paragraph (1), the Secretary shall compile a list of conditions that are fatal without medical treatment. In compiling such list, the Secretary shall consult with the Director of the National Institutes of Health (including the Office of Rare Diseases), the Director of the Centers for Disease Control and Prevention, the Director of the National Science Foundation, and the Institute of Medicine of the National Academy of Sciences. . 
(b)Effective dateThe amendments made by this section shall apply to insurance benefits under title XVIII of the Social Security Act with respect to items and services furnished in months beginning at least 90 days after the date of the enactment of this Act. 
4.Institute of Medicine study and report on delay and prevention of disability conditions 
(a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall request that the Institute of Medicine of the National Academy of Sciences conduct a study on the range of disability conditions that can be delayed or prevented if individuals receive access to health care services and coverage before the condition reaches disability levels. 
(b)ReportNot later than the date that is 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the Institute of Medicine study authorized under this section. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $750,000 for the period of fiscal years 2005 and 2006. 
 
